Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to June 19, 2014.  Note that trademarked names are improper in claims, generic terminology is acceptable, see claim 96 last line for example.
Applicant’s election without traverse of Group I, claims 91-105 in the reply filed on 11/7/22 is acknowledged.

Claims 91-97, 99-104 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claims recite a composition comprising an acetylcholinesterase inhibitor. This judicial exception is not integrated into a practical application because the claims are directed to a composition. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claims recite a number of acetylcholinesterase inhibitors.  Thus, the claims do recite products of nature.  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, the claimed substances have not been markedly changed.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, no additional elements are claimed. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, no additional elements are seen.  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 91-105 are rejected under 35 U.S.C. 103 as being unpatentable over Sternasty.
Sternasty (2013/0052271) entitled “Composition and Methods for Treating Skin” teaches in paragraph 15, topical formulations including cream and gel.  In paragraph 18 the preparation may contain an antioxidant, carriers, and excipients.  In paragraph 20 Boswellia (also known as frankincense) is included in the composition.  In paragraphs 29-30 preservatives are included.  In paragraph 38 various ranges of concentration of the active agent are shown, in paragraph 40 penetration enhancers including DMSO are included.  In paragraph 42 soap may be included.  In paragraph 66 the composition contains about 5 – 15% by weight of the active agent.  In paragraph 50 a patch is described.  
The claims differ from Sternasty in dosing and specific activities of the composition, such as treating Demodex mites.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide the composition taught by Sternasty in various ranges or doses because the concentration of the active component of Sternasty is encompassed by the range presently claimed.  Further, as all the claimed active components are old, proper dosing for a given function would not require undue experimentation.  Further, the claims are directed to a composition and the intended use of a composition does not lend patentability.  Sternasty lists a number of functions of the composition described including anti-inflammatory and others.




	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Spallitta (10,500,183 and 11,045,442) are parent patents.
Spallitta (2021/0085599) is a related application.
Spallitta (2017/0135978) is a related application.
Spallitta (11,446,241) is a related patent.
Hsu (Handbook of Veterinary Pharmacology) teaches topical mite preparations.
Gao (8,128,968) teaches mite preparations.
Driscoll (2014/0274957) teaches cholinesterase inhibitor compositions with huperzine A.
Magnusson (Advanced Drug Delivery Rev) teaches DMSO in various topical preparations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655